PER CURIAM.
This petition for review involves corporate income taxes for 1927 and 1928, and is taken from a decision of the Board of Tax Appeals, entered March 2, 1934. The contract over which the controversy arises, in so far as it affects the issues here presented, is identical with the contract in Pittsburgh Athletic Company v. Commissioner, 27 B. T. A. 1074, and the material facts there presented were substantially the same as those presented here. That opinion was reviewed by the Circuit Court of Appeals of the Third Circuit, Commissioner v. Pittsburgh Athletic Company, 72 F.(2d) 883, and affirmed on authority of the principles enunciated in Bonwit Teller & Company v. Commissioner (C. C. A.) 53 F.(2d) 381, 82 A. L. R. 325. With the reasoning and conclusions of those opinions we are in accord.
The decision of the Board of Tax Appeals is affirmed.